DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1-8, 12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an injector nozzle fluidly coupled downstream of the pump and operable to introduce oxidizer into the wastewater; a bypass circuit fluidly coupled in parallel to the injector nozzle and having lower flow resistance than the injector nozzle, the bypass circuit comprising a control valve operable to vary flow rate in the injector nozzle; a junction fluidly coupled downstream of the bypass circuit and the injector nozzle”.  It is unclear how a circuit is parallel is to a nozzle. 
Claims 1-8 and 14 are also rejected by virtue of its dependency. 
Claim 4 recites “underflow is fluidly coupled to the reclaim tank”.  It is unclear what an “underflow” is.  That is, it is unclear if underflow is a pipeline structure, a tank or vessel structure or another structural element that connects the high-density solids rejected from the hydrocyclone to the reclaim tank.  Claim 12 is also deemed indefinite for similar reasoning. 
Claim 6 recites “the reclaim tank comprises an input, second, and final compartment”.  the claim recites a singular form of “compartment” when describing a plurality of compartments.  For the sake of compact prosecution, the claim language is understood as “the reclaim tank comprises an input compartment, second compartment, and final compartment”.  Claim 14 is also deemed indefinite for similar reasoning.
Claim 6 recites “final compartment separated by two or more baffles and fluidly coupled by first and second conduits”.  The claim language is deemed indefinite as it is unclear the structural relationship of each baffle and conduit in relation to the different compartments of the reclaim tank limitation.  That is, it is unclear if the “two or more baffles” and the “first and second conduits” are in relation to each the compartments or in relation to solely the final compartment. For similar reasoning, claim 14 also deemed indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 9,422,181 (hereinafter US 181) in view of US PUB 2014/0048466 (hereinafter US 466) and US PUB 2015/0166383 (hereinafter US 383).
Regarding claim 1, US 181 discloses a vehicle washing system (vehicle wash water reclaim system. See US 181 abstract, col 1, line 60 – col 2, line 23; col 4, line 33 – col 8, line 35, and figures 1-4) comprising 
a receptacle for wastewater (a catch basin 22 ); 
a reclaim tank configured to receive wastewater from the receptacle and to separate low and high density solids in wastewater (an underground settling tanks 30. Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 is substantially identical to the claimed reclaim tank of the present application, and therefore, the structure of US 181 is presumed inherently capable of receiving wastewater from the receptacle and to separate low and high density solids in wastewater); 
a pump operable to draw wastewater from the reclaim tank (pump; see col 2, lines 9-14; col 4, lines 40-60; col 14, lines 24-57 and figures 1-2.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 is substantially identical to the claimed pump of the present application, and therefore, the structure of US 181 is presumed inherently capable of drawing wastewater from the reclaim tank.); 
an injector nozzle (Mazzei eductor 370) fluidly coupled downstream of the pump and operable to introduce oxidizer (ozone generator system 340) into the wastewater (Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 is substantially identical to the claimed injector nozzle of the present application, and therefore, the structure of US 181 is presumed inherently capable of introducing oxidizer into the wastewater.); 
US 181 does not explicitly disclose a bypass circuit fluidly coupled in parallel to the injector nozzle and having lower flow resistance than the injector nozzle, the bypass circuit comprising a control valve operable to vary flow rate in the injector nozzle; a junction fluidly coupled downstream of the bypass circuit and the injector nozzle.  
US 466 discloses a water treatment apparatus that is capable of destroying aerobic and anaerobic bacteria using a combination of hydrodynamic cavitation, acoustic cavitation, ozone injection and electrolysis (see US 466 abstract, figures 1-3-10B, and paragraphs [0002], [0007]-[0014]).  US 466 discloses that the “the presence of electrochemical oxidation also enhances the oxidation capacity of the system due to the reactions of ozone leading to the production of the additional oxidizing species” (see US 466 paragraph [0051]).  US 466 discloses an ozone mixing arrangement wherein “a venturi type mixing device 72 [is used] to inject ozone into the fluid flow. The venturi type injector has an ozone inlet 73. An air compressor feeds an oxygen generator which in turn feeds an ozone generator. The output of the ozone generator is then automatically metered into each of the venturi type mixing devices as is shown in FIGS. 17A through 17I. The instrumentation across the ozone injection system ensures that the vacuum in the venturi is maintained by the bypass line with an automated actuated ball, which in turn ensures optimum amount of gas is fed to the incoming water. … The pressure drop across the Venturi is controlled by an automated bypass valve 74 using a PID control loop. The venturi injector is used to increase the velocity of the water entering into the main reactor. The higher entry velocity means higher Reynolds Number and hence higher turbulence energy dissipation. The dynamic mixing under pressure yields a greater mass transfer and provides a desired pressure to the venturi injector. The venturi injector also allows treatment of gases to any depth and permits larger does of treatment gas, such as ozone” (see US 466 paragraph [0058]; see also figures 10A & 10B).  
US 466 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. waste water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ozone mixing arrangement of US 466, which includes a bypass circuit fluidly coupled in parallel to the injector nozzle and having lower flow resistance than the injector nozzle, the bypass circuit comprising a control valve operable to vary flow rate in the injector nozzle; a junction fluidly coupled downstream of the bypass circuit and the injector nozzle, into the system of US 181 because the ozone mixing arrangement of US 466 “ensures that the vacuum in the venturi is maintained”, “ensures optimum amount of gas is fed to the incoming water” (see US 466 paragraph [0058]), and enhances the mixing of the ozone into the fluid flowing through the Mazzei eductor of US 181.  
In US 181 in view of US 466, the bypass valve of would necessarily control the flow rate in the injector nozzle and the arrangement would necessarily achieve a bypass circuit having lower flow resistance than the injector nozzle.  The bypass valve and the arrangement of the combined prior art appears to be substantially identical to the claimed control valve and thus inherently would possess the claimed functional properties—unless these properties arise from features not yet claimed.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.” See MPEP 2112.  
A junction, as recited in claim 1, is understood to be a point of meeting.  No definition of “junction” is provided in Applicants’ specification.  In US 181 in view of US 466, a point of meeting is present downstream of the bypass line and injector.  
US 181 in view of US 466 does not explicitly disclose an electro-chemical cell fluidly coupled downstream of the junction and comprising a plurality of electrodes capable of generating a voltage configured to oxidize organic compounds when applied to the wastewater. 
US 383 discloses an industrial waste water treatment plant by electrochemical means such as electrocoagulation, electrooxidation, electroflotation, electrochemical disinfection, UV disinfection, electromagnetic and ultrasonic treatment, flocculation and sedimentation of suspended contamination (see US 383 abstract and paragraphs [0017]-[0064]).  In US 383, waste water undergoes an ozonation process and is then transferred to a reactor vessel 28, wherein said water will undergo an electrochemical process by reactor electrodes R2 and R3 (see US 383 paragraphs [0029]-[0031], & [0041]-[0049] and figures 1-2).  US 383 discloses that “[W]ith operation of reactor electrode sets R2 and R3, and intensive ozonation and mixing in reactor vessel 28 on water surface foam is created containing contamination” (see US 383 paragraph [0048]).
US 383 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. waste water treatment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor vessel with the electrochemical process of US 383 in to the system of US 181 in view of 466 because the combination of electrochemistry with ozonated water will create an environment for enhanced removal of contaminants. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the reactor vessel with the electrochemical process of US 383 in to the system of US 181 in view of 466 and reasonably expect the resulting apparatus to work as the prior art intended.
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 in view of US 466 and US 383 is substantially identical to the claimed electro-chemical cell of the present application, and therefore, the structure of US 181 in view of US 466 and US 383 is presumed inherently capable of generating a voltage configured to oxidize organic compounds when applied to the wastewater.
US 181 in view of 466 and US 383 disclose a polishing filter fluidly coupled downstream of the electro-chemical cell (see US 181 filter system 390; see also US 383 filter phase ) and comprising a pressure vessel (see US 181 housing 394; see also US 383 filter vessel 59) and a filtration media (see US 181 wedge-wire cylindrical screen filter 420 and bio-media balls 434; see also US 383 sand filter 73 and activated carbon filter 74) operable to filter the wastewater, wherein after the polishing filter the wastewater has become re-generated water; a reservoir fluidly coupled downstream of the polishing filter and operable to store re- generated water (see US 181 “treated (cleaned) water is sent to the vehicle wash 580 and/or back to the reclaim tank system 30 as part of the continual recirculation mode” col 35, lines53-56; see also col 22, lines 20-37 and figure 1-2. US 181 discloses that the “reclaim tank system 30 comprises a plurality of underground reclaim tanks disposed in a series configuration…” see col 5, lines 31-34; see also US 383, “[T]reated water 32 after filtering phase reaches the spillway tank 30 where it over the spillway leaves to be discharged into the recipient or the reception tank for reuse as technical water” paragraph [0061]); and 
a washing apparatus fluidly coupled downstream of the reservoir and operable to apply the re-generated water to a vehicle (see US 181 “treated (cleaned) water is sent to the vehicle wash 580 and/or back to the reclaim tank system 30 as part of the continual recirculation mode” col 35, lines53-56; see also col 22, lines 20-37 and figure 1-2; see also US 383 “Treatment of Wastewater Generated after Pressure Washing of Boats” paragraph [0158]; see also paragraphs [0018], [0159]-[0167], and [0206]).  
Regarding claim 9, US 181 in view of 466 and US 383 discloses a system for re-generating wastewater, comprising: a receptacle for wastewater; a reclaim tank configured to receive wastewater from the receptacle; a pump operable to draw wastewater from the reclaim tank; an injector nozzle fluidly coupled downstream of the pump and operable to introduce oxidizer into the wastewater; an electro-chemical cell fluidly coupled downstream of the injector nozzle and comprising a plurality of electrodes capable of generating a voltage configured to oxidize organic compounds when applied to the wastewater; and a polishing filter fluidly coupled downstream of the electro-chemical cell and comprising filtration media operable to filter the wastewater, wherein after the polishing filter the wastewater has become re-generated water (see rejection of claim 1).
Regarding claim 17, US 181 in view of 466 and US 383 discloses a method of re-generating water in a vehicle washing system, comprising: collecting wastewater from washing a vehicle in a receptacle; receiving the wastewater from the receptacle in a reclaim tank, the reclaim tank configured to separate low and high density solids in the wastewater; drawing the wastewater from the reclaim tank with a pump configured to direct the wastewater to a reservoir; injecting, by an injector nozzle, oxidizer into the wastewater from the pump; applying, by an electro-chemical cell, a voltage to the wastewater from the injector nozzle, the electro-chemical cell comprising a plurality of electrodes configured to oxidize organic compounds in the wastewater; filtering, by a polishing filter, the wastewater from the electro-chemical cell, the polishing filter comprising filtration media operable to filter the wastewater, the wastewater then considered re-generated water; and receiving, by the reservoir, the re-generated water from the polishing filter (see rejection of claim 1). 
Regarding claims 2, 10 and 18, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 1, 9 and 17, respectively. Further, US 181 in view of 466 and US 383 discloses strainer fluidly coupled between the reclaim tank and the pump and configured to filter out large solid items/prior to the injecting, straining, by a strainer, large solid items (see US 181 self-cleaning vertical plane strainer device; figures 2, 6 & 7 and col 2, lines 4-14; col 4, lines 40-52; col 7, line 59 – col 8, line 35; col 10, line 35 – col 13, line 3). 
Regarding claims 3, 11 and 19, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 1, 9 and 17, respectively. Further, US 181 in view of 466 and US 383 discloses a hydrocyclone fluidly coupled between the pump and the injector nozzle and configured to reject high-density solids to an underflow/prior to the injecting, rejecting, by a hydrocyclone, high-density solids to an underflow that is fluidly coupled to the reclaim tank (see US 181 cyclone system 270; col 2, lines 4-23 & 41-46; col 4, lines 40-60; col 5, lines 7-10; col 7, line 59 – col 9, line 35; col 14, line 24 – col 16, line 32 and figures 2-4. See US 181 cyclone underflow line; col 7, line 59 – col 8, line 13; col 9, line 21-35; col 13, lines 34-40; col. 16, lines 11-19  and figures 2 and 5.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 in view of 466 and US 383 is substantially identical to the claimed hydrocyclone of the present application, and therefore, the structure of US 181 in view of 466 and US 383 is presumed inherently capable of rejecting high-density solids to an underflow.). 
As noted above, the term “underflow” is deemed indefinite.  Herein, the term “underflow” is understood to be an underflow line that connects the hydrocyclone to the reclaim tank. 
Regarding claims 4 and 12, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 3 and 11, respectively. Further, US 181 in view of 466 and US 383 discloses the underflow (cyclone underflow line.  See US 181, col 7, line 59 – col 8, line 13; col 9, line 21-35; col 13, lines 34-40; col. 16, lines 11-19  and figures 2 and 5) is fluidly coupled to the reclaim tank (US 181 discloses that the underflow line empties into the catch basin 22.  The catch basin 22 is fluidly connected to the reclaim tank system 30 via transfer line 24 (see US 181 rejection of claims 1 and 3 and figures 1, 2 and 5)  Thus, in US 181 in view of 466 and US 383 the underflow is fluidly coupled to the reclaim tank via the catch basin and transfer line 24.
Regarding claims 5, 13 and 20, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 1, 9 and 17, respectively. Further, US 181 in view of 466 and US 383 discloses a dosing pump configured to supply chemical oxidizer to the reclaim tank/ supplying, by a dosing pump, chemical oxidizer to the reclaim tank (see US 181, hydrogen peroxide solution delivery system 380, chemical pump 382, chemical pump motor 384, hydrogen peroxide container 386, containing hydrogen peroxide solution, and chemical input line 387, col 18, lines 56 – col 19, line 5 and figures 1, 2 & 20.  
Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 181 in view of 466 and US 383 is substantially identical to the claimed dosing pump of the present application, and therefore, the structure of US 181 in view of 466 and US 383 is presumed inherently capable of supplying chemical oxidizer to the reclaim tank.).
Regarding claims 6 and 14, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 1, 9 and 17, respectively. Further, US 181 in view of 466 and US 383 discloses the reclaim tank comprises an input, second, and final compartment separated by two or more baffles and fluidly coupled by first and second conduits (see US 181 reclaim tank system 30, upstream tank 32, midstream tank 52, downstream tank 72, baffle 36, baffle 56, baffle 72, conduit assembly 48, conduit assembly 68, conduit assembly 70, conduit assembly 88, col 5, line 31 – col 7, line 9).
Regarding claims 7 and 15, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 3 and 11, respectively. Further, US 181 in view of 466 and US 383 discloses a throttle valve fluidly coupled between the reclaim tank and the hydrocyclone (see US 181 reclaim tank system 30, cyclone inlet motorized ball valve 280, cyclones 274 of cyclone system 270, col 14, lines 24 – col 15, line 40). 
Regarding claim 8, US 181 in view of 466 and US 383 discloses the invention as discussed above in claim 1, respectively. Further, US 181 in view of 466, and US 383 discloses a throttle valve fluidly coupled between the reclaim tank and the junction (see US 466 bypass valve 74, which is fluidly coupled between the reclaim tank 30 and the junction, i.e. point of meeting (see rejection of claim 1), of the system of US 181 in view of 466 and US 383.). 
Regarding claim 16, US 181 in view of 466 and US 383 discloses the invention as discussed above in claim 9, respectively. Further, US 181 in view of 466, and US 383 discloses a throttle valve fluidly coupled between the reclaim tank and the injector nozzle (see US 466 bypass valve 74, which is fluidly coupled between the reclaim tank 30 and the Mazzei eductor 370 of the system of US 181 in view of 466 and US 383.).
Claim(s)7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 181 in view of 466 and US 383 as applied to claims 1, 3, 9 and 11 above, and further in view of US PAT 10,696,575.
Regarding claims 7 and 15, US 181 in view of 466 and US 383 discloses the invention as discussed above in claims 3 and 11, respectively. Further, US 181 in view of 466 and US 383 does not explicitly disclose a throttle valve fluidly coupled between the reclaim tank and the hydrocyclone.  
US 575 discloses a mobile water purification system comprising a pretreatment subsystem, a filtering subsystem, a reverse-osmosis (RO) subsystem, a distribution subsystem, and a discharge subsystem (see US 575 abstract and col 3, lines 37-49 and col 3, line 50 – col 7, line 2).  A throttle valve is present at several points in the system (see US 575 col 4, lines 43-46; col 5, lines 20-32 and 54-67; col 6, line 34-42 and col 10, lines 6-20; col 10, lines 6-20; col 19, lines 9-19 and col 19, line 60 – col 20, line 6).  US 575 discloses that “a ‘throttling valve’ is any valve used in to control flow rate and that is never fully closed” (see US 575, col 5, line 63 – 67). 
US 575 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a throttle valve, as disclosed in US 575, into the system of US 181 in view of 466 and US 383 in order to control the flow of fluid through the system to thereby achieve and maintain sufficient pressure in the system of US 181 in view of 466 and US 383.  US 181 discloses that “[A]fter building pressure or a delay of a preset time of, for example, about a minute after priming the PLC 500 commands the solenoid valve 222 closed, the valve 300 open, and the VFD 546 to turn the motor 260 on at a preprogrammed motor running speed for obtaining a substantially sustained reading at pressure gauge 258” (see US 181 col 29, lines 7-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a throttle valve, as disclosed in US 575, into the system of US 181 in view of 466 and US 383, between the reclaim tank system 30 and the cyclone system 270, to assist with achieving and maintaining a pressure of 15-20 psi.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the throttle valve, as disclosed in US 575, into the system of US 181 in view of 466 and US 383, between the reclaim tank system 30 and the cyclone system 270, and reasonably expect the resulting apparatus to work as the prior art intended, i.e. control the flow of fluid. 
Regarding claim 8, US 181 in view of 466 and US 383 discloses the invention as discussed above in claim 1, respectively. If US 181 in view of 466 and US 383 does not explicitly disclose a throttle valve fluidly coupled between the reclaim tank and the junction (see rejection of claim 8 above), then this feature is nonetheless rendered obvious by US 575. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the bypass valve of US 181 in view of 466, and US 383 with a throttle valve, as disclosed in US 575 and reasonably expect the resulting apparatus to work as the prior art intended. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Regarding claim 16, US 181 in view of 466 and US 383 discloses the invention as discussed above in claim 9, respectively. If US 181 in view of 466 and US 383 does not explicitly disclose a throttle valve fluidly coupled between the reclaim tank and the injector nozzle(see rejection of claim 16 above), then this feature is nonetheless rendered obvious by US 575. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the bypass valve of US 181 in view of 466, and US 383 with a throttle valve, as disclosed in US 575 and reasonably expect the resulting apparatus to work as the prior art intended. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773